Order entered April 22, 2015




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-14-01084-CV

                          HYACINTH ANYANYA, Appellant

                                           V.

                         NDELLA FAYE JACKSON, Appellee

                    On Appeal from the County Court at Law No. 1
                                Dallas County, Texas
                        Trial Court Cause No. CC-13-06409-A

                                       ORDER
      We DENY as moot appellee’s April 7, 2015 motion to dismiss.


                                                  /s/   DOUGLAS S. LANG
                                                        JUSTICE